Citation Nr: 1633979	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  15-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from May 1952 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has expanded the Veteran's claim for service connection for PTSD to include consideration of whether service connection is warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issue.  In February 2015 the Veteran's private treatment provider, Mr. G. Heilner, indicated in a written statement that the Veteran had been receiving weekly mental health counseling sessions since November 2014.  These treatment notes are not of record.  On remand, with the Veteran's assistance, the AOJ should obtain any of the Veteran's outstanding private mental health treatment notes.  Moreover, in January 2014 the Veteran underwent VA examination in connection with his claim, and the VA examiner referenced treatment notes from Bay Pines VA.  However, there are no VA treatment records in the file.  The AOJ should also obtain any VA treatment records for the Veteran.  

Additionally, the Board notes that during service, the Veteran had symptoms of and treatment for anxiety.  In June 1953 he reported having trouble breathing and insomnia, which the physician classified as an anxiety reaction.   He also reported having anxiety symptoms in October 1955.  At separation, the Veteran checked a box indicating that he had nervous trouble.  The VA examiner did not comment on this treatment during service or indicate whether this treatment was related to any of the Veteran's current mental health assertions.  On remand, the claims file should be returned to the VA examiner to review the Veteran's anxiety treatment during service and determine whether it is related to any current mental health impairment.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records for the Veteran dated since April 2013 and associate them with the claims file.  If no records exist, the Veteran and his representative should be notified of such.  

2.  With the Veteran's assistance, obtain any outstanding private mental health treatment notes, including any from Mr. G. Heilner.  If no such records exist, the Veteran and his representative should be notified of such.  

3.  Once all of the development is completed, return the claims file to the VA examiner who provided the January 2014 VA examination (or an appropriate substitute if unavailable).  The VA examiner should review the claims file, including any updated treatment records, and determine whether the Veteran has any current mental health disorder and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed mental health disorder (other than PTSD) began in service or is otherwise related to service, to include the Veteran's treatment for anxiety symptoms in 1953 and 1955, as well as his report of nervous trouble during his separation examination.  

If PTSD is diagnosed, the examiner should list all stressful events contributing to the diagnosis.  

The examiner should provide a rationale for all the opinions expressed.  If the examiner determines that another examination is necessary before offering an opinion, then an examination should be scheduled.

4.  After the development has been completed to the extent possible, readjudicate the claim.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide the appropriate opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




